Citation Nr: 1721826	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability from VA treatment for prostate cancer.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to April 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A notice of disagreement was received in December 2010, a statement of the case was issued in November 2012, and a VA Form 9 was received in December 2012.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In July 2015, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran does not have an additional disability resulting from VA's delay in diagnosis of and treatment for prostate cancer.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of VA treatment for prostate cancer have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in January 2010 satisfied the duty to notify provisions with respect to compensation under 38 U.S.C.A. § 1151, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA's duty to assist has also been satisfied in this case. The RO has obtained the Veteran's service treatment records, and his identified and available VA and relevant private medical treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in December 2015 and a medical opinion was obtained in June 2016. The opinion considered all of the pertinent evidence of record, and provides an adequate rationale for the opinion stated. As there is adequate medical evidence of record to make a determination with regard to the issue on appeal, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In July 2015, the Board remanded this claim to obtain additional treatment records, to afford the Veteran a VA examination, and obtain a medical opinion.  Additional treatment records were obtained and the Veteran was afforded a VA examination in December 2015.  A medical opinion was obtained in June 2015.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to Compensation Benefits Under the Provisions of 38 U.S.C.A. § 1151 for Additional Disability from VA Treatment for Prostate Cancer

The Veteran contends that he is entitled to compensation for prostate cancer under the provisions of 38 U.S.C.A. § 1151.  He alleges that the VA failed to properly diagnose and treat his cancer until February 2007, as a result of failure to obtain adequate biopsies.  He believes that due to VA's negligence or similar instance of fault in the delay of the diagnosis and treatment of his prostate cancer, he suffered additional disability.

Applicable Laws

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment. See 38 U.S.C.A. § 1151 (a)(1).

In deciding this appeal, the Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as concerning the claim.

Facts and Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA diagnosis and treatment for prostate cancer.

Service treatment records indicate the Veteran's prostate specific antigen (PSA) was within normal range, 0.01 - 4.00 as indicated on the laboratory reports, during service in July 2001 and August 2002, with a level of 2.90 and 2.73, respectively.  

A November 2004 VA treatment note states the Veteran was told approximately a year prior, in 2003, that he had an elevated PSA, which was taken two or three times but maintained a persistent elevation, with an average of 4.  It was noted that in October 2004, his PSA was 4.1.  The Veteran was advised to undergo a needle biopsy of the prostate to rule out prostate cancer.  A biopsy was scheduled for December 2004.  The Veteran called in December 2004 to cancel the biopsy, but rescheduled it for January 2005.  

A biopsy was performed in January 2005.  A January 2005 treatment note states that half the samples were unsatisfactory due to the Veteran not cooperating with the procedure.  The physician stated that he felt the gland was benign, but it was recommended for the Veteran to return in about 4 months to repeat a PSA test.  

A March 2005 VA treatment note indicated the Veteran's PSA was 3.2.  It was noted his previous biopsy was equivocal.  

The Veteran's PSA was 5.0 in August 2005.  A September 2005 VA treatment note reported that the Veteran had elevated PSA being followed-up by an urologist, and he was scheduled for a biopsy in October.  

An October 2005 VA treatment note indicated that in January 2005, the Veteran underwent a biopsy, but was not able to tolerate the procedure well and the samples were unsatisfactory.  It was noted that the Veteran's PSA's were 3.2 in January 2005, and 4.1 in October 2004, indicating a need for a biopsy.  The Veteran was to be scheduled for a biopsy under sedation, as he was unable to tolerate the previous biopsies.   

A biopsy was performed in October 2005; the pathology report indicated that there was insufficient tissue for diagnosis.  It was noted that it was very difficult to complete the procedure because although the Veteran was under sedation, he was coughing too much, spitting up and moving.  The Veteran was rescheduled for a biopsy; however, he indicated that he wished to wait until after December 2005.  

Another biopsy was scheduled in January 2006, however, it was noted that the Veteran ate breakfast, so the procedure had to be cancelled since he required spinal anesthesia.  

The Veteran underwent a biopsy later in January 2006; however, it was noted the sampling was still inadequate.  The physician stated that the Veteran was "very big and has a deep pelvis and the prostate is very highly placed located and very thin and not dense."  It was noted that the Veteran would be monitored; however, the index of suspicion was low for prostate cancer.

A January 2006 VA treatment note indicates the Veteran had benign prostatic hypertrophy with a history of elevated PSA, with recent admission to the hospital for questionable urinary tract infection, though the Veteran was found to have been taking too many antibiotics secondary to anxiety and being panicky that he might have cancer.  He was ultimately discharged with a diagnosis of dehydration.

A May 2006 VA treatment note states that the Veteran was "putting off" a prostate biopsy until his hemorrhoids quieted down.  

An August 2006 VA treatment note indicated that the Veteran had three biopsies in January 2005, October 2005, and January 2006, all of which showed no prostatic tissue sampled.  He was referred to Augusta for a re-biopsy with an attempt to obtain some prostate tissue to make a diagnosis. 

A January 2007 note indicated the Veteran's PSA was 7.350.  A February 2007 VA treatment note stated that the Veteran indicated he has been told that his PSA was rising and therefore he was worried that he had prostate cancer.

A February 2007 biopsy was obtained, at which time the Veteran was diagnosed with prostate cancer.  

The Veteran was afforded a VA examination in December 2015.  His prostate cancer history was noted and he also reported erectile dysfunction.  The examiner noted that the Veteran had erectile dysfunction prior to his prostate cancer diagnosis, but subsequent to the prostate cancer treatment, the condition worsened.

A VA medical opinion was obtained in May 2016 from a facility other than the VA center where the Veteran received the treatment in question.  The examiner stated that the Veteran had three unsuccessful biopsies and was immediately referred to another VA for a different urologist to perform the biopsy, which was then successful.  The Veteran was successfully treated for prostate cancer and current PSA levels are normal without residual prostate cancer.  The examiner stated the Veteran did not suffer loss of chance or special residuals as a result in the delay that it took to get a successful biopsy diagnosis.  The examiner reported that notes show that in view of the Veteran's morbid obesity, anatomy, and inability to cooperate without sedation, biopsy was difficult.  The first urologist properly referred the Veteran to another institution when he was unable to get proper specimens.  The examiner opined that there was not a lack of care, nor negligence involved, as the Veteran was properly referred to an urologist when the first urologist was unable to complete the procedure.  Continuing, the examiner stated that the first three biopsies were felt to be inadequate, but based on the stable PSA, it was felt the likelihood of prostate cancer was low, which was a reasonable opinion with the provision that another biopsy was scheduled in a timely manner, which was completed.  The records document that the Veteran was informed that a new biopsy was needed.  The new biopsy was scheduled in a timely manner and did show prostate cancer, which was then successfully treated.

The Veteran contends that VA was negligent in failing to diagnose his prostate cancer earlier as a result of a delay in obtaining adequate biopsies.  He testified that he experienced several infections after his biopsies, and now suffers from urinary frequency and erectile dysfunction.  He asserted that if his cancer had been diagnosed earlier, at Stage 1 instead of Stage 2, his outcome would have been more favorable.  See April 2015 BVA Hearing Transcript, page 10.

The medical evidence of record does not support the Veteran's claim, however, as there is no evidence of an additional disability, as defined by the VA, as a result of VA medical treatment or care.  The May 2016 VA examiner specifically opined that there was, in fact, no additional disability caused by the alleged delay in diagnosis and treatment.  After a review of the medical file, the May 2016 examiner opined that the Veteran did not suffer loss of chance or special residuals as a result in the delay that it took to get a successful biopsy and diagnosis. 

The Board further notes that the evidence does not indicate that any asserted post-treatment residuals were proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable.  The May 2016 examiner specifically opined that there was not a lack of care, nor negligence involved, as the Veteran was properly referred to an urologist when the first urologist was unable to complete the procedure and that additional biopsies were scheduled in a timely manner.  Furthermore, the Board notes that the suspected urinary tract infection after a biopsy in January 2006 was ultimately diagnosed as dehydration.  Regardless, urinary tract infections after prostate biopsies are a known risk of the procedure.  See e.g. September 2006 and January 2007 Consent for Treatment Procedure, What Are the Known Risks of This Treatment/Procedure.

There is no medical evidence indicating that the Veteran has an "additional disability," as defined by VA, as a result of VA treatment for the prostate cancer. The Board acknowledges that there was a delay in obtaining an adequate biopsy due to multiple factors, including the Veteran's inability to tolerate the procedure.  The Board also understands the Veteran's frustration that an adequate biopsy was not obtained earlier. Nevertheless, his frustration does not warrant entitlement to compensation for prostate cancer under 38 U.S.C.A. § 1151, as there is no evidence that the delay in obtaining an adequate biopsy caused any additional disability, as defined by VA regulations.  

As the record does not demonstrate that the Veteran has an additional disability as a result of treatment for prostate cancer, the Veteran's claim for compensation must be denied and no further analysis of the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 is necessary.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability from VA treatment for prostate cancer is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


